Citation Nr: 1032807	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for major depressive disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to 
January 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefit sought on appeal.

The Veteran appeared at a Travel Board hearing in April 2009 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.

In June 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed all development directed in the June 
2009 Board remand.

2.  The Veteran's major depressive disorder is not manifested by 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The requirements for an evaluation higher than 50 percent for 
major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9434 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in July 2004 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
A July 2009 AMC/RO letter informed the Veteran how disability 
ratings and effective dates are assigned.  The Board finds the 
letter fully content-compliant.  See 38 C.F.R. § 3.159.  The 
claim was reviewed on a de novo basis in a May 2010 supplemental 
statement of the case.  Thus, any timing-of-notice error was 
cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  The Board finds that the 
appellant had a meaningful opportunity to participate in the 
claims process at all stages.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  While the Veteran may not have received 
full notice prior to the initial decision, after notice was 
provided, as found above, he was afforded a meaningful 
opportunity to present pertinent evidence and testimony.  In sum, 
there is no evidence of any VA error in notifying or assisting 
him that reasonably affects the fairness of this adjudication.  
As a result, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath, 1 Vet. App. at 
594.  Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Analysis

Historically, a January 2003 rating decision granted entitlement 
to service connection for depression and assigned an initial 50 
percent evaluation, effective August 2001.  VA received the 
Veteran's current claim for an increased rating in January 2004.

A 50 percent evaluation will be assigned for major depression 
which produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411).

A 70 percent evaluation applies when a veteran's occupational and 
social impairment reflects deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships.  Id.

While the Veteran asserts his symptoms have continued to worsen, 
to include his resumption of drinking, the findings at clinical 
examination and as noted in his outpatient treatment records, 
show that impairment due to symptoms associated with depression 
do not preclude him from engaging in gainful employment and 
maintaining a relationship with his grandchildren.  The Veteran's 
depression is real, and it does impact his occupational and 
social functioning, but it does not do so beyond the 50 percent 
rating criteria.

The December 2004 examination report notes the Veteran was in VA 
Vocation and Rehabilitation at the time of the examination and 
working a part-time job, and that the examiner conducted a review 
of the claim file.  The examiner noted that a January 2004 mental 
status examination noted the Veteran to have a dysphoric mood, 
slowing, poor recall of words, chronic worrying, hopelessness, 
and insomnia, but no suicidal thought.  The diagnosis was major 
depressive disorder, and a global assessment of functioning score 
of 45 was assigned.

The Veteran reported his wife was more aware of his symptoms than 
he was, but he did report he could not sleep without Trazodone.  
He did not like taking it because it made him drowsy during the 
day.  Without it, however, it took about two hours to fall 
asleep, and he would awaken every two hours.  The Veteran denied 
nightmares.  He reported that his wife said she had noticed more 
symptoms of depression, and he said he felt irritable and thought 
about getting physical.  He denied violence and noted trying to 
stay optimistic, but he did not see any hope at getting a job.  
He did not know why he had been turned down so many times.  He 
reported he did not enjoy sex, and he and his wife sleep 
separately.  They argued constantly, and the Veteran believed she 
blamed him for everything.  He worried constantly about losing 
their home, and they were filing for bankruptcy.  The Veteran 
denied any symptoms of mania but noted occasional panic attacks.  
He reportedly had given up all of his hobbies, and he reported 
having no interests.  He denied auditory hallucinations or 
believing someone could read his thoughts.  He noted having 
suicidal thoughts but none at the time of the examination.  
Discussing his symptoms with his wife reportedly helped them to 
go away.  Although the Veteran reported he and his wife talked, 
he described his marriage as poor.  He worked daily from 7:00 
a.m. to 3:00 p.m. at the Federal Courthouse, which was his 
Vocation and Rehabilitation job.  He noted he had good job 
evaluations and no absences.  He walked or took the bus to work.  
He also worked part time at a deli in a local grocery, and he 
noted he enjoyed the work and was not aware of any problems.

The Veteran reported he and his wife had a poor relationship with 
their adult children, whom he believed did not visit because of 
his depression.  He noted he could not tolerate the noise, and he 
did not accept the interracial marriage of his daughter.  
Although he did not attend church, he considered himself deeply 
religious.  

Mental status examination revealed the Veteran to be neatly 
dressed.  During the examination he looked at the floor.  He was 
difficult to understand because he spoke so soft and slow.  He 
was very frustrated over not having found a job.  He was 
irritable, but he made no threats and showed no signs of a 
psychosis.  The Veteran did well on the mini-mental status 
examination except for psychomotor slowing and poor short-term 
memory, with one of three words remembered after three minutes.  
He was able to guess the two incorrect words with cuing.  His 
mood was depressed throughout the interview and showed little 
variation or affectual response, even when he learned he missed 
two out of three words.  He denied any suicidal thoughts or 
thoughts of hurting anyone else.  There were no abnormal 
movements.  The examiner noted the Veteran's long-term depression 
appeared never to have reached remission.  His mental status 
examination was consistent with chronic depression that affected 
his speech, activity level, and thinking.  The appellant felt 
blamed and hopeless, but his history was not one of 
unemployability.  The examiner recommended the Veteran's medical 
disorders be assessed for factors that may complicate his 
depression.  The examiner further noted that the Veteran's poor 
short-term memory might be related to his depression, but other 
factors, such as nutritional and thyroid status should be 
evaluated.  The examiner assigned a global assessment of 
functioning score of 40, which he found to reflect moderately 
severe symptoms of depression with poor social functioning and 
fair occupational functioning.

A global assessment of functioning scale includes scores ranging 
between zero and 100 which represent the psychological, social, 
and occupational functioning of an individual on a hypothetical 
continuum of mental health- illness.  The global assessment of 
functioning score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The 
global assessment of functioning scores assigned in a particular 
case, however, like an examiner's assessment of the severity of a 
condition, is not dispositive of the rating issue; rather, the 
global assessment of functioning score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

The Board notes that a global assessment of functioning score in 
the range of 31 to 40 is indicative of major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  The examiner, however, 
assessed the Veteran's symptoms as moderately severe.  The Board 
notes further that, the rating criteria in the General Rating 
Formula for Mental Disorders is not an exhaustive list of 
symptoms, but are examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified quantity 
of symptoms in the rating schedule to warrant the assigned rating 
for major depression.  See Mauerhan, 16 Vet. App. 436.

The Veteran's global assessment of functioning score at the 
December 2004 examination notwithstanding, the Board finds the 
appellant's symptoms to most nearly approximate the assigned 50 
percent rating.  38 C.F.R. § 4.7.  The objective findings on 
clinical examination show the Veteran's depression to have 
manifested hardly any of the symptoms of the 70 percent criteria.   
Although his depression is assessed as chronic, the clinical 
findings show it has not deprived him of his ability to function 
independently.  He noted he walked or rode the bus to his 
vocational training job and attended to his activities of daily 
living.  Further, there was no evidence of psychotic activity.  
He denied suicide or homicide ideation, as well as any 
obsessional rituals.  The 50 percent rating criteria captures 
essentially all of the Veteran's symptomatology.  Consequently, 
the Board finds a higher rating was not met or approximated.

The Veteran's VA outpatient records, contrary to the his 
assertions in his notice of disagreement, substantive appeal, and 
at the hearing, show his symptoms have not been worse than those 
found at the December 2004 examination.  Indeed, they show global 
assessment of functioning scores consistently in the high 50s and 
low 60s.  The outpatient records note the Veteran's most 
consistent stressor was and is his strained relationship with his 
wife.  

As of October 2007, he reported to his therapist that he had 
resolved to file for divorce.  Nonetheless, he reported 
compliance with his medications and fair sleep and appetite.  He 
denied suicidal and homicidal ideation.  He was alert and 
oriented times three, and his speech was of a normal rate and 
tone, mood mildly dysphoric.  His affect somewhat restricted.  
His thoughts were coherent and goal-directed, and there were no 
delusions or hallucinations.  A global assessment of functioning 
score of 60 was assigned.  These findings were consistent with 
those in the interim of September 2005 and October 2005.

In September 2005 he noted his depression was stable on his then 
current medications.  He reported working at the Government 
Services Administration and that noted his wife got on his 
nerves, and he was sleeping apart from her.  He denied any 
neurovegetative symptoms of depression, anxiety, mood swings, or 
psychosis.  He did admit to taking one to three drinks of whisky, 
but he planned to quit drinking in light of his history of 
alcoholism.  Other than a mildly dysphoric mood, the mental 
status examination revealed no abnormal findings.  A global 
assessment of functioning score of 60 was assessed.

Even though the Veteran and his wife had lost their home to 
foreclosure by October 2007, the outpatient records do not note a 
spike in symptoms.  The appellant temporarily stopped school for 
a quarter to work more hours to amass the money needed to pursue 
a divorce.  He spent the remainder of his time with his three 
grandchildren, whom he babysat in the evenings.

Leading up to the Board hearing the Veteran asserted that his 
symptoms associated with depression had worsened to the point 
where it impacted his speech.  The outpatient records do note 
stuttering secondary to stress, but no findings of an organic 
disorder.  Further, while there are notations of stuttering, the 
mental status examinations note no qualitative findings of 
abnormal speech content, etc.  A January 2010 outpatient entry 
noted his speech as pressured at times and there was slight 
stuttering, but he spoke freely and appropriately.  In light of 
his testimony at the hearing, the Board remanded for a current 
examination.

The March 2010 examination report notes the Veteran was currently 
in outpatient therapy, and that he currently had no thoughts of 
suicide.  At the time of the examination he had been separated 
from his wife for three years, and he lived with his adult son.  
He still watched his grandchildren.  He enjoyed collecting 
basketball cards and building a computer.  He still worked full 
time as a purchasing agent and noted that when he called in sick, 
it was due to his diabetes mellitus and some excessive drinking.  
He reported calling in sick seven days during the prior year.  
The Veteran reported he was sometimes angry and anxious daily, 
though his treatment helped him stay calm and rational.

Mental status examination revealed him as clean, neatly groomed, 
and appropriately dressed.  He was tense, but there was no 
remarkable psychomotor activity.  Speech was hesitant but also 
unremarkable, as was thought content.  His attitude was 
cooperative and attentive, and his affect was appropriate and 
constricted.  His mood was anxious, depressed, and dysphoric.  
Attention was intact, and he was able to do serial 7s, as well as 
able to spell the word "world" forwards and backwards.  He was 
alert and fully oriented.  He displayed average intelligence and 
understood that he had a problem.  The Veteran reported 
occasional nervous attacks while waiting in line at a store.  The 
examiner assessed impulse control as good, and the Veteran noted 
he had no problem attending to his activities of daily living.  
Remote, recent, and immediate memory were assessed as normal.  
The examiner diagnosed a chronic and recurrent major depressive 
disorder, and he assigned a global assessment of functioning 
score of 50.

The examiner noted that, while the Veteran had manifested 
anxiousness, anger, and depression at times, and while he 
sometimes used alcohol to subdue anxiety, stress, or anger, he 
had maintained his current employment for five years, he cared 
about his children, and he did have some hobbies.  The global 
assessment of functioning score reflected his separation from his 
wife, and the fact he had very few friends and little social 
interaction.

In light of the above findings, the Board finds the current 50 
percent rating reasonably compensates the Veteran for the 
occupational and social impairment of his major depressive 
disorder.  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434.  
There is no evidence that the appellant's major depression causes 
suicidal ideation, or obsessional rituals.  The Veteran's speech 
while at times slow and softly spoken has never been described as 
illogical, obscure, or irrelevant.  He has not shown evidence of 
near continuous panic or depression which affects the ability to 
function independently, appropriately, and effectively.  Indeed, 
the appellant has worked full time for several years.  There is 
no evidence of impaired impulse control, spatial disorientation, 
or a neglect of personal appearance and hygiene.  While the 
appellant has had difficulty with his spouse from whom he is 
currently separated, he has been able to maintain effective 
relationships with many others.

The Board has considered the prospect of referral for 
extraschedular consideration but finds the Veteran's disability 
picture is not exceptional.  See 38 C.F.R. § 3.321(b)(1).  The 
rating criteria fully note his symptomatology.  As a result, it 
is not impractical as is required to go beyond the schedule.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an evaluation higher than 50 percent for major 
depressive disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


